Title: John Adams to Thomas Jefferson, 28 October 1814
From: Adams, John,Everett, Edward
To: Jefferson, Thomas


          Dear Sir Quincy Octo 28. 14
          I have great pleasure in giving this Letter to the Gentleman who requests it. The Revd David Edward Everett, the Successor of Mr Buckminster and Thatcher and Cooper in the politest Congregation in Boston, and probably the first litterary Character of his Age and State, is very desirous of Seeing Mr Jefferson. I hope he will arrive  before your Library is translated to Washington.
          By the Way I envy you that immortal honour: but I cannot enter into competition with you for my books are not half the number of yours: and moreover, I have Shaftesbury, Bolingbroke, Hume Gibbon and Raynal, as well as Voltaire.
          Mr Everet is respectable in every View; in Family fortune Station Genius Learning and Character. What more ought to be Said to Thomas Jefferson by
          John Adams
        